Case 2:19-cr- 20096- MAG-DRG ECF No. 1, PagelD. 1 Filed 12/10/18 Page 1 of 12

 

AUSA: | April Russo Telephone:. (313) 26. 9129
AO 91-(Rey. 11/11) Criminal Complaint . Special Agent: Adam Christensen Telephone: (313) 965-2323
_ UNITED STATES DISTRICT COURT Ye

for the

Eastern District of Michigan

 

United States of America poe a La . — i

 

 

vO
Devin Jamal Walker Case: 2:1 8-mj-30632
_ Assigned To : Unassigned
_ Assign. Date : 12/10/2018
_ Description: SEALED MATTER
CRIMINAL COMPLAINT | |
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 2018 to November 2018 in the county of _Wayne and Elsewhere in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description :
Title 18 U.S.C. §§ 2251(a); 2252A(a)(2)(A); Production or attempted production of child pornography; receive and attempt
2252A(a)(5)(B); 1951; 1470; 2422 to receive and child pornography; possession of child pornography; interfered
with commerce by threats of violence; sending obscene materials to a minor;
coercion and enticement of a minor to engage in sexually explicit conduct
This criminal complaint is based on these facts:
See attached AFFIDAVIT.

 

 

Continued on the attached sheet. pm - .
— . Complainant's signature

Adam Christensen, Special Agent (FBI)
Printed name and title

Sworn to‘before me and signed in my presence. C : .

 

Date: DE { . { 0 2018 Judge's signature

City and state: _Detroit, Michigan Hon. R. Steven Whalen, U.S. Magistrate Judge
, Printed name and title |

-™
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.2 Filed 12/10/18 Page 2 of 12

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT AND.
ARREST WARRANT
I. INTRODUCTION

1, Adam Christensen, having been first duly sworn, do hereby depose and state
as follows:

1. I have been employed as a Special Agent of the FBI since 2010, and am
currently assigned to the Detroit Division. While employed by the FBI, I have
investigated federal criminal violations related to child exploitation, and child
pornography. I have gained experience through training and everyday work relating to
conducting these types of investigations. I have received training in the area of child
- pornography and child exploitation, and have had the opportunity to observe and
review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in
all forms of media including computer media. Moreover. I am a federal law
enforcement officer who is engaged in enforcing the criminal laws, ‘including 18
U.S.C. §§ 225 1 and 2252A, and! am authorized by the Attorney General to request an
‘arrest warrant. |

2. This affidavit is made in support of an application for a criminal

complaint and arrest warrant for Devin Jamal Walker (date of birth 08/XX/1997) for

violations of: 18 U.S.C. § 2251(a) and (e) (producing and attempting to produce child

1
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.3 Filed'12/10/18 Page 3 of 12

pornography); 18 U.S.C. § 2252A(a)(2)(A) and (b)(1) (receipt and distribution of and
attempt to receive and distribute child pornography); 18 U.S.C. § 2252A(a)(5)(B) and
(b)(2) (possession of, knowing access, conspiracy to access, or attempted access with

5

intent to view child pornography); 18 U.S.C. § 1951 (interference with commerce by

threats or violence); 18 U.S.C. § 1470 (transfer of obscene material to a minor) and 18°
a . / : 4 I

U.S.C. § 2422 (coercion and enticement) (collectively hereinafter referred to as the
’ “SUBJECT OFFENSES’).

3. The statements contained in this affidavit are based in part on: written

 

reports about this and other investigations that I have received, directly or indirectly,
from other law enforcement agents; independent investigation and analysis by law
enforcement officers/analysts and computer forensic professionals; and my experience,

_ training and background asa Special Agent (SA) with the FBI. Because this: affidavit

is being submitted for the limited purpose of securing authorization for the requested
|

, a
arrest warrant, I have not included each and every fact known to me concerning this

investigation. Instead, I have set forth only the facts that I believe are necessary to
establish probable cause that Walker has violated Title 18 U.S.C. §§ 225 1(a),
2252A(a)(2)(A), 2252A(a)(5)(B), 1951, 1470, and 2422. | |

- | Background of Investigation

4, On June 18, 2018, a parent made a complaint to the Bethlehem Police

|
2 > !
. ‘|
Case 2:19-cr-20096-MAG-DRG ECF No.1, PagelD.4 Filed 12/10/18 Page 4 of 12

Department regarding her daughter, minor victim 1 (hereinafter referred to as MV-1),

~ whose date of birth is in 2005. She reported that MV-1 had been threatened online to

produce child pornography. MV-1 was in communication with an individual through

L

the smartphone applications Kik and Google Hangouts for approximately one week.

 

Specifically, the accounts of the individual on Kik were “swift. nickel” and
| - |

| “radiance.energy.” MV-1 stated that she had been communicating with this individual —

\

_ for approximately one week and that the conversations had been casual until recently.
|
|

The user of these accounts had asked MV-1 to take photographs of herself and send

them to him through Kik. In response to his requests, she had sent four photographs

which included one of her face and three of her “private areas.” The user of the
|

accounts sent her two images and two videos. The images were of the user’s face and
|

his penis, and the videos were of the user walking around outdoors. bo

5. On June 18, 2018, the user of the Kik and Google Hangouts accounts demanded
more images of MV-1 and became angry and threatened her when she refused to send
them. .MV-1 deleted the Kik app from her phone and told her mother about what was
happening, which led them to come in to the police department. |

6. | MV-1’s mother provided consent to search the cellular telephone of MV-1. An

 

analysis of the data extracted from the telephone showed that it had been used’ to

contact the Kik accounts “swift. .nickel” and “radiance.energy” and the Google

\ 3
\
Case 2:19-cr-20096-MAG-DRG_ ECF No. ‘1, PagelD.5 Filed 12/10/18 Page 5 of 12

~

|
Hangouts account “fighting dreamer devo.” There was a conversation between MV-1
_ and “fighting dreamer devo” (hereinafter referred to as fdd) on June 18, 2018 between

3:16 AM and 4:34 AM Eastern Daylight Time which included in part:

 

fdd: ~ Get back on, and do it right.

fdd: Or else I'll send your nudes to the people from that chat you :
invited me in. I have quite a few of them in pms |

MV-1: Ok ok hold on |

fdd: I can ruin your life and have you killed, make a damn choice. |

MV-1: Im coming to kik just hold on | .

MV-1: My wifi is slow . .

fdd: Run from me again, and that' s what your ass. Do you fucking
understand me? \ |

fdd:. [Sent image that was not recovered]

fdd: . Answer me dammit. |

MV-1: | If you want to be my bff again; You are gonna have to promise

me something |
_ fdd: : What.
MV-1: Promise me that i wont:have to do this favor and to not kill me;

Then ill be your friend again; I miss the old you; When you ,
were more friendly |

MV-1: - If you do this ill go back on kik:

fdd: Do the favors I ask first.

fdd: « I want them on Kik. |
fdd: Do those for me, and I'll stop all of this.

 
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.6 Filed 12/10/18 Page 6 of 12

 

 

fdd: Is that understood?
fdd: | If not. then you know what must happen.
MV-1: , This is wrong to do_ |
fdd: So you're asking to die
. MV-1L: Im not asking to die
fdd: Do what I said
fdd: Okay, screw it © (
~ MV-1: I was taught in my life not to do this .
MV-1: I just cant
» fdd: I'll expose you to. them. :
MV-1: Isnt there another 13 year old you can bother
_ tdd: Then I'll send someone after your tracked location. =
MV-1: . ‘ Dont track me please; This is dumb; Your going to kill me
_ = because i wont send you pictures of my body >
fdd: [Sent image that was not recovered] |
fdd: [Sent image that was not recovered] |
fdd: [Sent image that was not recovered] | ae |
fdd: I wonder what people will think of you once they see all of |
‘these.
MV-1: Dont you dare
fdd: You had one last chance |
fdd: [Sent image that was not recovered] _ | .
fdd: L asked you to get on Kik. | | : :
MV-1: Dont you dare |

 
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.7 Filed 12/10/18 Page 7 of 12

fdd:. Get on Kik NOW.
fdd: Or else, your friends will see them.
fdd: | 5 minutes to get on kik
fdd: Before I show everyone.
fd: What will it be? :
fdd: Still running
fdd: [MV-1]
fdd: [MV-1] |
7. A search warrant was obtained by Detective Michael DiLuzio of the Bethlehem

Police Department from Northampton County Court for the Google Hangouts account |
“fighting dreamer devo” with Google ID 108155815472101040397. On August 9,
~ 2018, the Bethlehem Police Department received the search warrant return, which
included subscriber information, search and browsing history, and images and videos
uploaded by the “user. The subscriber information showed that the account was
associated with email address devinwalker.d12@gmail.com. There were three images
\
and one video of MV-1 which had been uploaded to the account on June 30, 2018 from
IP address 2601:0406:4b06:03d0:115a:4dce1:d3 84:0ce6. The images were of MV-1 in

a bra, MV-1 exposing her breasts, and of MV-1’s buttocks while in underwear. The

video was of MV-1’s buttocks while in underwear.
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.8 Filed 12/10/18 Page 8 of 12 .

8. There was also a set of screenshots where the account user appears to be about |
to post nude or semi-nude images of females to Facebook accounts in the name of
Devin Walker and Devion Jones. One of these screenshots was of minor victim 2
(hereinafter MV-2). From your affiant’s review of the content of the search warrant
return, and social media accounts associated with the two, it is evident that MV-2 and
Devin-Walker werein a dating-type relationship starting in or before 2015. On MV-.
2’s Facebook account, she lists her date of birth as XX/XX/2000. She also states that
| her first love was “Devin.” The screenshot of MV-2, which: was taken on May 5, 2017
contained two different images of MV-2. The first 1 image depicts MV-2 exposing her
breasts and face, and the second depicts her nude buttocks. The user appears to be
about to post them on Devion Jones Facebook page. He has tagged them with MV-2’s
name with the message, “[MV-2] We WANNA Be PETTY Right?” ,

9, | There are numerous images.and videos of MV-2 from the Google Hangouts
search warrant return, more than ten of which meet the federal definition of child
pornography. For example, one video, which is one munute thirty-four seconds Jong
and has a creation date of January 10, 2016, depicts MV-2 displaying her buttocks’ to
the recording device while slapping it. She bends over and spreads her buttocks to

display her genitals. She then turns around and raises one leg to display her genitals

and touch her vagina with her hand. Finally, she turns back around to show her

7
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.9 Filed 12/10/18 ‘Page 9 of 12

buttocks again. There were also numerous images of other females that, based on your
affiant’s training and experience, appear to be under 18 years old in various stages of
undress. The account also had several photographs of MV-2 and a black male, This —
same black male is depicted in numerous other images from the search warrant return
of the account. |

10. An open source search for the Google Hangouts username “fighting dreamer
devo” revealed a Facebook account of Devin Walker, with Facebook ID
| 100014298788785 which nosted. “Please Watch My First Smash Bros Montage! |
YouTube: @FightingDreamerDevo.” The photos posted to this account depicted the
same black male as seen in the images in the search warrant return for the Google
Hangouts account. The posts on the account indicate the date of birth of the user is
08/XX/1997.

11. Law enforcement requested subpoena information from Kik for the Kik
accounts swift._.nickel and radiance.energy on July 13, 2018. Several IP addresses
utilized to login to these accounts came back to a residence at 2XX00 Five Points
Street, Detroit, MI 48240. :

12. The IP address used to upload the photographs of MV-1 on June 30, 2018 to the

Goo gle Hangouts account “fighting dreamer devo” also came back to the 2XX00 Five

Points Street, Detroit, Michigan residence. The FBI executed a search warrant at this

8
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.10 Filed 12/10/18 Page 10 of 12

residence on September 21, 2018. Present at the residence.was Devin Walker, date of
birth 08/XX/1997, his mother, and his stepfather. a oe , | -

13. Walker voluntarily agreed to be interviewed while at the residence. During the
. ' ‘ . |

interview, Walker stated that he had a YouTube account in the name of Fighting

\

Dreamer Devo. He had recently had a conversation with a girl on the associated
Google account. She had sent him images of her breasts and vagina. They had gotten
into a fight and he had threatened to share the images of her with others in retribution.
He also admitted that he had asked for and received nude images of other females,
some of whom were under the age of 18 years old. |

14. Walker also voluntarily agreed to undergo a polygraph examination on the same

day. Prior to the polygraph examination, Walker stated that he had also made threats
against at least three other girls. Walker had received nude images of all three of these
additional girls and later made threats to share these images with others after they had
_ made him upset. All three of these girls were between the age of 15 or 16 years old.
Walker also said that MV- 1, whom he believed to be 15 years old, had not in fact sent
him an image of her vagina as he had stated at the interview at his residence. :

15.. Multiple electronic devices, including two cellular telephones (which Walker |

acknowledged as being his), were seized from his residence on September 21, 2018.

Additional images and videos of MV-1 and MV-2 were recovered from the cell

\

9°
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.11 Filed 12/10/18 Page 11 of 12

' phones. Some of the images and videos of MV-2 met the federal definition of child
pornography.

16. Further there were snapshots and conversations in Kik and text that appeared to
be with other minor females that Walker had not previously talked about during his
interviews. One of these Kik conversations was with MV-3 who was born in 2002. In
the conversation, Walker sends a photograph of a minor female with exposed breasts.
MV-3 responded, “TH-THOUGHT YOU DIDNT SAVE ANY OF THEM; YOU
EVEN SAID YOU DONT SAVE THOSE.” MV-3 was forensically interviewed on
November 14, 2018. During the interview she stated that she had sent images to
Walker of her breasts at his request, but never anything more than that. MV-3 stated
that she had felt threatened by Walker previously during their conversations. She
further stated that she had been in contact with Walker on the previous day, November

13, 2018.

10
Case 2:19-cr-20096-MAG-DRG ECF No. 1, PagelD.12° Filed 12/10/18 Page 12 of 12 —

CONCLUSION

17. Based on the foregoing, there is probable cause to believe Devin Jamal
Walker has produced or attempted to produce child pornography. in violation of 18
US.C. § 2251(a); received or attempted to receive child pornography, in violation of |
18 USC. § 2252A(a)(2)(A) ; possessed child pornography, in violation of 18 U.S.C. §
— 2252(a)(5)(B); interfered with commerce by threats or violence, in violation of 18
USC. § 1951; sent obscene materials to a minor, in violation of 18 U.S.C. § 1470; and
coerced and enticed a minor to engage in sexually explicit conduct, in violation of 18

U.S.C. § 2422.

Special Agent Adam Christensen
Federal Bureau of Investigation

c

Sworn to me.this 10th day of December, 2018

a

R. Steven Whalen
United States Magistrate Judge

11
